Case 6:18-cv-02214-ACC-DCI Document 28 Filed 12/14/20 Page 1 of 2 PageID 1017




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
JOSE ACOSTA,

                       Plaintiff,

v.                                                           Case No: 6:18-cv-2214-Orl-22DCI

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.


                              REPORT AND RECOMMENDATION
         This cause comes before the Court for consideration without oral argument on the

following motion:

         MOTION:       Unopposed Motion for Attorney’s Fees Pursuant to 42 U.S.C.
                       § 406(b)(1) (Doc. 27)

         FILED:         December 14, 2020



         THEREON it is Recommended that the motion be GRANTED.

         Plaintiff’s counsel moves for an award of attorney fees pursuant to 42 U.S.C. § 406(b)(1).

Doc. 27 (the Motion).1 Plaintiff’s counsel states that following the Court’s reversal of the

Commissioner’s decision denying disability benefits and remand of the case for further

administrative proceedings, Plaintiff was awarded $27,126.00 in past-due benefits. Doc. 27 at 2.

A quarter of the total amount of benefits awarded is $6,781.50. See 42 U.S.C. § 406(b)(1)

(recovery of such fees under this section may not exceed 25% of the total past-due benefits). But



1
    The Motion is unopposed. Doc. 27 at 3.
Case 6:18-cv-02214-ACC-DCI Document 28 Filed 12/14/20 Page 2 of 2 PageID 1018




Plaintiff’s counsel now seeks $2,519.30 in attorney fees pursuant to § 406(b). Doc. 27 at 2.

Plaintiff’s counsel states that the fees he seeks to collect includes a deduction of the attorney fees

($4,262.20) previously awarded under the Equal Access to Justice Act (EAJA). Id. at 2; see

Jackson v. Comm’r of Soc. Sec., 601 F.3d 1268, 1274 (11th Cir. 2010) (holding that counsel may

effectuate the refund of a smaller EAJA award by either refunding the amount awarded under the

EAJA to the client or deducting that amount from counsel’s request for § 406(b) fees). Upon

review, the undersigned finds that Plaintiff’s counsel’s request for $2,519.30 in attorney fees does

not run afoul of the limit imposed by § 406(b) and is reasonable under the circumstances of this

case.

        Accordingly, it is respectfully RECOMMENDED that the Motion (Doc. 27) be

GRANTED and Plaintiff’s counsel be authorized to charge and collect from Plaintiff $2,519.30

in attorney fees.

                                     NOTICE TO PARTIES

        A party has fourteen days from this date to file written objections to the Report and

Recommendation’s factual findings and legal conclusions. A party’s failure to file written

objections waives that party’s right to challenge on appeal any unobjected-to factual finding or

legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R.

3-1.

        Recommended in Orlando, Florida on December 14, 2020.




Copies furnished to:
Presiding District Judge
Counsel of Record
Unrepresented Party
Courtroom Deputy




                                                -2-
